Citation Nr: 9921533	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-48 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent as of 
May 2, 1996, but prior to October 7, 1996 for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to an evaluation in excess of 30 percent as of 
October 7, 1996, for COPD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, Ohio, which denied the benefits sought on 
appeal.  The veteran served in active service from January 1977 
to January 1981 and from January 1992 to March 1993.  At present, 
after remand to the RO for additional development, the veteran's 
case is once again before the Board for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  As of May 2, 1996, but prior to October 7, 1996, the 
veteran's COPD was medically characterized as moderate consistent 
with emphysema and with chronic bronchitis.

3.  As of October 7, 1996, the veteran's COPD has been medically 
characterized as moderate, with decreased FEV-1 over FVC ration 
of 61, decreased FEV-1 post bronchodilator of 69 percent from 
predicted, and decreased DLCO to 49 percent of predicted, all 
consistent with emphysema.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for COPD, as of May, 2, 1996, but prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6603 (as effective 
prior to October 7, 1996); Rhodan v. West, 12 Vet. App. 55 
(1998).

2.  The schedular criteria for a 60 percent disability evaluation 
for COPD, effective as of October 7, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6603 (as effective prior to October 7, 1996); 38 
C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6603 (1998); Rhodan v. 
West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The applicable Law.

The veteran's claim for an increased disability evaluation is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, he has 
presented a claim which is not implausible when his contentions 
and the evidence of record are viewed in the light most favorable 
to the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed in accordance 
with the Board's remand.  Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an increase in an 
existing disability rating based on established entitlement to 
compensation is at issue, the present level of disability is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

In this case, in a February 1994 rating decision, the veteran was 
granted service connection and a 10 percent disability evaluation 
for COPD under Diagnostic Code 6603, effective April 1, 1993.  
Subsequently, in an August 1998 rating decision, such award was 
increased to a 30 percent disability evaluation effective May 2, 
1996.  At present, as he believes his disability is more 
disabling than currently evaluated, the veteran's claim is before 
the Board for appellate review. 

With respect to the applicable law, codes in the 6600 series 
refer to diseases of the trachea and bronchi.  In this regard, 
the Board notes that during the pendency of this appeal, 
effective October 7, 1996, the criteria for rating respiratory 
conditions was revised.  See 61 Fed. Reg. 46,797 (1996).  In 
Karnas v. Derwinski, the United States Court of Veterans Appeals 
(the Court) held that where the law or regulation changes after a 
claim has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in Rhodan v. West, 12 Vet. App. 55 (1998) 
(Haywood v. West, No. 97-25), the Court held that, when the 
revised regulations expressly state an effective date and contain 
no provision for retroactive applicability, in view of the 
effective date rule contained in 38 U.S.C.A. § 5110(g), the 
Secretary was obligated to apply the specified effective date for 
the revised criteria and was prevented from applying the 
liberalizing law rule stated in Karnas, see supra.  See Rhodan v. 
West, 12 Vet. App. 55 (1998) (Haywood v. West, No. 97-25); see 
38 U.S.C.A. § 5110(g)(West 1991).  As such, the revised rating 
schedule for respiratory conditions cannot be applied to a claim 
for any date prior to October 7, 1996. 

Under the criteria of Diagnostic Code 6603 in effect prior to 
October 7, 1996, a 10 percent evaluation required mild pulmonary 
emphysema, with evidence of ventilatory impairment on pulmonary 
function tests and/or definite dyspnea on prolonged exertion.  A 
30 percent evaluation was warranted for moderate pulmonary 
emphysema, with moderate dyspnea occurring after climbing one 
flight of steps or walking more than on block on level surface, 
and pulmonary function tests consistent with findings of moderate 
emphysema.  A 60 percent evaluation was warranted for severe 
pulmonary emphysema, with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block without 
stopping, and with ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment of 
health.  And, a 100 percent evaluation required pronounced 
pulmonary emphysema which was intractable and totally 
incapacitating and which was manifested by dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion. The severity of the 
emphysema must have been confirmed by chest x-ray studies and 
pulmonary function tests.  See 38 C.F.R. § 4.97, Diagnostic Code 
6603 (as effective prior to October 7, 1996).

Under the revised criteria of Diagnostic Code 6603 or Diagnostic 
Code 6604, a 10 percent evaluation is assigned for FEV-1 of 71 to 
80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO 
(SB) of 66 to 80 percent predicted.  A 30 percent evaluation is 
warranted if the veteran presents a FEV-1 of 56 to 70 percent 
predicted, or FEV- 1/FVC of 56 to 70 percent, or DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent evaluation is warranted if 
the veteran presents a FEV-1 of 40 to 55 percent predicted, or 
FEV- 1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 ml/mk/min 
(with cardiorespiratory limit).  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6603, 6604 (1998). 

Lastly, a 100 percent rating is warranted for COPD manifested by 
FEV- 1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echocardiogram 
or cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  See id.

II.  The Evidence.

The evidence contains a May 1996 VA trachea and bronchi 
examination report which shows the veteran was slightly 
overweight with no signs of cor pulmonale and normocephalic exam.  
His chest was slightly distended with decreased air entry in both 
bases and dry crackles in both bases associated with mild 
expiratory wheezing.  On pulmonary function test, he had moderate 
obstructive lung disease with FEV-1 of 2.59 liters of 66 percent 
on the predicted value and there was no response to 
bronchodilator.  Also, he had decreased diffusion capacity of 
carbon monoxide (DLCO) consistent with emphysema.  He was 
diagnosed with moderate COPD consistent with emphysema and with 
chronic bronchitis. 

Additionally, a June 1998 VA respiratory examination report shows 
the veteran had lungs clear to auscultation, S1 and S2 positive, 
and no murmur, S3 or gallop.  His pulmonary function test showed 
evidence of moderate COPD with decreased FEV-1 over FVC ration of 
61, decreased FEV-1 post bronchodilator of 69 percent from 
predicted, and decreased DLCO to 49 percent of predicted, all 
consistent with emphysema.  

III.  Entitlement to An Evaluation in Excess of 30 Percent
 As of May 2, 1996, But Prior to October 7, 1996, For COPD.

After a review of the evidence of record, the Board finds that, 
as of May 2, 1996, but prior to October 7, 1996, the veteran's 
COPD was medically characterized as moderate consistent with 
emphysema and with chronic bronchitis.  However, the evidence of 
record does not show that prior to October 7, 1996, his 
symptomatology was characterized as severe, with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, and with ventilatory 
impairment of severe degree confirmed by pulmonary function tests 
with marked impairment of health.  As such, the Board finds that 
the veteran's symptomatology as of May 2, 1996, but prior to 
October 7, 1996, more nearly approximated the criteria for a 30 
percent disability evaluation under the old criteria for 
respiratory conditions.  Thus, the preponderance of the evidence 
is against the assignment of a disability evaluation in excess of 
30 percent for the veteran's COPD, as effective May 2, 1996, but 
prior to October 7, 1996, under the old criteria for respiratory 
conditions.  See 38 C.F.R. § 4.97, Diagnostic Code 6603 (as 
effective prior to October 7, 1996); Rhodan v. West, 12 Vet. App. 
55 (1998).

IV.  Entitlement to An Evaluation in Excess of
30 Percent as of October 7, 1996, For COPD.

After a review of the evidence of record, the Board finds that, 
as of October 7, 1996, the veteran's COPD has been medically 
characterized as moderate, with decreased FEV-1 over FVC ration 
of 61, decreased FEV-1 post bronchodilator of 69 percent from 
predicted, and decreased DLCO to 49 percent of predicted, all 
consistent with emphysema.  However, the Board also notes that as 
of October 7, 1996, the veteran has neither shown evidence of 
pronounced pulmonary emphysema which is intractable and totally 
incapacitating and which is manifested by dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion; nor has presented 
symptomatology which meets the new criteria for a 100 percent 
evaluation as described above.

As such, the Board finds that the veteran's symptomatology more 
nearly approximates the criteria for a 60 percent disability 
evaluation under the revised rating schedule for respiratory 
conditions, and thus, the evidence supports the award of a 60 
percent disability evaluation for the veteran's COPD, effective 
as of October 7, 1996, under such criteria.  See 38 C.F.R. § 
4.97, Diagnostic Code 6603 (as effective prior to October 7, 
1996); 38 C.F.R. § 4.97, Diagnostic Code 6603 (1998); Rhodan v. 
West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

V.  Conclusion.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered whether or 
not they were raised by the veteran as required by the holding of 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions 
of 38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extra-schedular evaluation.  In the instant 
case, the evidence does not show the veteran's symptomatology 
prior to or as of October 7, 1996 has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Accordingly, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent as of May 2, 1996, but 
prior to October 7, 1996, for COPD is denied.  

A 60 percent disability evaluation, as of October 7, 1996, for 
COPD is granted, subject to provisions governing the payment of 
monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

